--------------------------------------------------------------------------------

EXHIBIT 10.06


INDEMNIFICATION AGREEMENT




This Indemnification Agreement, dated as of August 9, 2007, is made by and among
Bank of Marin Bancorp, a California corporation, Bank of Marin, a California
banking corporation (Bank of Marin Bancorp and Bank of Marin being collectively
referred to as the "Corporation"), and                        a director
[officer] of either Bank of Marin Bancorp or Bank of Marin (the "Indemnitee").


RECITALS


A.           The Corporation and the Indemnitee recognize that the present state
of the law is too uncertain to provide the Corporation's officers and directors
with adequate and reliable advance knowledge or guidance with respect to the
legal risks and potential liabilities to which they may become personally
exposed as a result of performing their duties for the Corporation;


B.           The Corporation and the Indemnitee are aware of the substantial
growth in the number of lawsuits filed against corporate officers and directors
in connection with their activities in such capacities and by reason of their
status as such;


C.           The Corporation and the Indemnitee recognize that the cost of
defending against such lawsuits, whether or not meritorious, is typically beyond
the financial resources of most officers and directors of the Corporation;


D.           The Corporation and the Indemnitee recognize that the legal risks
and potential liabilities, and the threat thereof, associated with proceedings
filed against the officers and directors of the Corporation bear no reasonable
relationship to the amount of compensation received by the Corporation's
officers and directors;


E.           The Corporation has determined that the liability insurance
coverage available to the Corporation as of the date may not be entirely
adequate.  The Corporation believes, therefore, that the interest of the
Corporation's shareholders would be best served by a combination of (i) such
insurance as the Corporation may obtain pursuant to the Corporation's
obligations hereunder and (ii) a contract with its officers and directors,
including the Indemnitee, to indemnify them to the fullest extent permitted by
law (as in effect on the date hereof, or, to the extent any amendment may expand
such permitted indemnification, as hereafter in effect) against personal
liability for actions taken in the performance of their duties to the
Corporation;


F.           Section 317 of the California Corporations Code empowers California
corporations to indemnify their officers and directors and further states that
the indemnification provided by Section 317 "shall not be deemed exclusive of
any other rights to which those seeking indemnification may be entitled under
any bylaw, agreement, vote of shareholders or disinterested directors or
otherwise, both as to action in an official capacity and as to action in another
capacity while holding such office, to the extent such additional rights to
indemnification are authorized in the articles of the corporation"; thus,
Section 317 does not by itself limit the extent to which the Corporation may
indemnify persons serving as its officers and directors;


1

--------------------------------------------------------------------------------


 
G.           The Corporation's Articles of Incorporation and Bylaws authorize
the indemnification of the officers and directors of the Corporation in excess
of that expressly permitted by Section 317, subject to the limitations set forth
in Section 204(a)(11) of the California Corporations Code;


H.           The Board of Directors of the Corporation has concluded that, to
retain and attract talented and experienced individuals to serve as officers and
directors of the Corporation and to encourage such individuals to take the
business risks necessary for the success of the Corporation, it is necessary for
the Corporation to contractually indemnify its officers and directors, and to
assume for itself liability for expenses and damages in connection with claims
against such officers and directors in connection with their service to the
Corporation, and has further concluded that the failure to provide such
contractual indemnification could result in great harm to the Corporation and
its shareholders;


I.           The Corporation desires and has requested Indemnitee to serve or
continue to serve as a director [officer] of the Corporation, free from undue
concern for the potential liabilities associated with such services to
Corporation; and


J.           The Indemnitee is willing to serve, or continue to serve, the
Corporation, provided, and on the expressed condition, that he is furnished with
the indemnification provided for herein.
 
AGREEMENT


NOW, THEREFORE, the Corporation and Indemnitee agree as follows:


1.           Definitions.


(a)           "Expenses" means, for the purposes of this Agreement, all direct
and indirect costs of any type or nature whatsoever (including, without
limitation, any fees and disbursements of Indemnitee's counsel, accountants and
other experts and other out-of-pocket costs) actually and reasonably incurred by
the Indemnitee in connection with the investigation, preparation, defense or
appeal of a Proceeding; provided, however, that Expenses shall not include
judgments, fines, penalties or amounts paid in settlement of a Proceeding.


(b)           "Proceeding" means, for the purposes of this Agreement, any
threatened, pending or completed action or proceeding, whether civil, criminal,
administrative or investigative (including an action brought by or in the right
of the Corporation) in which Indemnitee may be or may have been involved as a
party or otherwise, by reason of the fact that Indemnitee is or was a director
[officer] of the Corporation, or is or was a director [officer] of any
subsidiary of the Corporation, by reason of any action taken by him or of any
inaction on his part while acting as such director [officer] or by reason of the
fact that he is or was serving at the request of the Corporation as a director,
officer, employee or agent of another foreign or domestic corporation,
partnership, joint venture, trust or other enterprise, or was a director and/or
officer of the foreign or domestic corporation which was a predecessor
corporation to the Corporation or of another enterprise at the request of such
predecessor corporation, whether or not he is serving in such capacity at the
time any liability or expense is incurred for which indemnification or
reimbursement can be provided under this Agreement.

2

--------------------------------------------------------------------------------



2.           Agreement to Serve.  In consideration of the protection afforded by
this Agreement, if Indemnitee is a director of the Corporation, he agrees to
continue to serve in such capacity until his resignation or the expiration of
his term.  If Indemnitee is an officer of the corporation not serving under an
employment contract, he agrees to continue to serve in such capacity until his
resignation or until at least for the balance of the current fiscal year of the
Corporation. Nothing contained in this Agreement is intended to create in
Indemnitee any right to continued employment.


3.           Indemnification.


(a)           Third Party Proceedings.  The Corporation shall indemnify
Indemnitee against Expenses, judgments, fines, penalties or amounts paid in
settlement (if the settlement is approved in advance by the Corporation, which
approval shall not be unreasonably withheld) actually and reasonably incurred by
Indemnitee in connection with a Proceeding (other than a Proceeding by or in the
right of the Corporation) if Indemnitee acted in good faith and in a manner
Indemnitee reasonably believed to be in the best interests of the Corporation,
and, with respect to any criminal action or proceeding, had no reasonable cause
to believe Indemnitee's conduct was unlawful.  The termination of any Proceeding
by judgment, order, settlement, conviction, or upon a plea of nolo contendere or
its equivalent, shall not, of itself, create a presumption that Indemnitee did
not act in good faith and in a manner which Indemnitee reasonably believed to be
in the best interests of the Corporation, or, with respect to any criminal
Proceeding, had no reasonable cause to believe that Indemnitee's conduct was
unlawful.


(b)           Proceedings By or in the Right of the Corporation.  To the fullest
extent permitted by law, the Corporation shall indemnify Indemnitee against
Expenses and amounts paid in settlement, actually and reasonably incurred by
Indemnitee in connection with a Proceeding by or in the right of the Corporation
to procure a judgment in its favor if Indemnitee acted in good faith and in a
manner Indemnitee reasonably believed to be in the best interests of the
Corporation and its shareholders.


(c)           Scope.  Notwithstanding any other provision of this Agreement but
subject to Section 14(b), the Corporation shall indemnify the Indemnitee to the
fullest extent permitted by law, notwithstanding that such indemnification is
not specifically authorized by other provisions of this Agreement, the
Corporation's Articles of Incorporation, the Corporation's Bylaws or by statute.

3

--------------------------------------------------------------------------------



4.           Limitations on Indemnification.  Any other provision herein to the
contrary notwithstanding, the Corporation shall not be obligated pursuant to the
terms of this Agreement:


(a)           Excluded Acts.  To indemnify Indemnitee for any acts or omissions
or transactions from which a director or officer may not be relieved of
liability under the California General Corporation Law or for expenses,
penalties, or other payments prohibited by Part 359 of the FDIC’s Rules and
Regulations, incurred in an administrative proceeding or action instituted by an
appropriate bank regulatory agency which proceeding or action results in a final
order assessing civil money penalties or requiring affirmative action by an
individual or individuals in the form of payments to the Corporation or its
subsidiary;


(b)           Claims Initiated by Indemnitee.  To indemnify or advance Expenses
to Indemnitee with respect to Proceedings or claims initiated or brought
voluntarily by Indemnitee and not by way of defense, except with respect to
proceedings brought to establish or enforce a right to indemnification under
this Agreement or any other statute or law or otherwise as required under
Section 317 of the California General Corporation Law, but such indemnification
or advancement of Expenses may be provided by the Corporation in specific cases
if the Board of Directors has approved the initiation or bringing of such suit;
or


(c)           Lack of Good Faith.  To indemnify Indemnitee for any Expenses
incurred by the Indemnitee with respect to any proceeding instituted by
Indemnitee to enforce or interpret this Agreement, if a court of competent
jurisdiction determines that each of the material assertions made by the
Indemnitee in such proceeding was not made in good faith or was frivolous; or


(d)           Insured Claims.  To indemnify Indemnitee for Expenses or
liabilities of any type whatsoever (including, but not limited to, judgments,
fines, ERISA excise taxes or penalties, and amounts paid in settlement) which
have been paid directly to or on behalf of Indemnitee by an insurance carrier
under a policy of directors' and officers' liability insurance maintained by the
Corporation or any other policy of insurance maintained by the Corporation or
Indemnitee; or


(e)           Claims Under Section 16(b).  To indemnify Indemnitee for Expenses
and the payment of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 16(b) of the Securities Exchange Act of 1934,
as amended, or any similar successor statute.


5.           Determination of Right to Indemnification.


Upon receipt of a written claim addressed to the Board of Directors for
indemnification pursuant to Section 3, the Corporation shall determine by any of
the methods set forth in Section 317(e) of the California Corporations Code
whether Indemnitee has met the applicable standard of conduct which makes it
permissible under applicable law to indemnify Indemnitee.  If a claim under
Section 3 is not paid in full by the Corporation within ninety (90) days after
such written claim has been received by the Corporation, the Indemnitee may at
any time thereafter bring suit against the Corporation to recover the unpaid
amount of the claim and, unless such action is dismissed by the court as
frivolous or brought in bad faith, the Indemnitee shall be entitled to be paid
also the expense of prosecuting such claim.  It shall be a defense to any such
action, other than an action brought to enforce a claim for Expenses incurred in
defending any Proceeding (other than a Proceeding brought by the Corporation
directly in its own right as distinguished from an action brought derivatively
or by any receiver or trustee) in advance of its final disposition where the
required undertaking, if any, has been tendered to the Corporation that the
Indemnitee has not met the standards of conduct which make it permissible under
applicable law to indemnify the Indemnitee for the amount claimed, but the
burden of proving such defense, by clear and convincing evidence, shall be on
the Corporation.  Neither the failure of the Corporation (including its Board of
Directors, independent legal counsel, or its shareholders) to make a
determination prior to the commencement of such action that indemnification of
the Indemnitee is proper in the circumstances because Indemnitee has met the
applicable standard of conduct under applicable law, nor an actual determination
by the Corporation (including its Board of Directors, independent legal counsel
or its shareholders) that the Indemnitee has not met such applicable standard of
conduct, shall be a defense to the action or create a presumption that
Indemnitee has not met the applicable standard of conduct.

4

--------------------------------------------------------------------------------



6.           Advancement and Repayment of Expenses.


(a)           The Expenses incurred by Indemnitee in defending and investigating
any Proceeding shall be paid by the Corporation in advance of the final
disposition of such Proceeding within 30 days after receiving from Indemnitee
the copies of invoices presented to Indemnitee for such Expenses, if Indemnitee
shall provide an undertaking to the Corporation to repay such amount to the
extent it is ultimately determined that Indemnitee is not entitled to
indemnification.  In determining whether or not to make an advance hereunder,
the ability to Indemnitee to repay shall not be a factor.  Notwithstanding the
foregoing, in a proceeding brought by the Corporation directly, in its own right
(as distinguished from an action bought derivatively or by any receiver or
trustee), the Corporation shall not be required to make the advances called for
hereby if the Board of Directors determines, in its sole discretion, that it
does not appear that Indemnitee has met the standards of conduct which make it
permissible under applicable law to indemnify Indemnitee and the advancement of
Expenses would not be in the best interests of the Corporation and its
shareholders.


7.           Partial Indemnification.  If the Indemnitee is entitled under any
provision of this Agreement to indemnification or advancement by the Corporation
of some or a portion of any Expenses or liabilities of any type whatsoever
(including, but not limited to, judgments, fines, penalties, and amounts paid in
settlement) incurred by him in the investigation, defense, settlement or appeal
of a Proceeding, but is not entitled to indemnification or advancement of the
total amount thereof, the Corporation shall nevertheless indemnify or pay
advancements to the Indemnitee for the portion of such Expenses or liabilities
to which the Indemnitee is entitled.


8.           Notice to Corporation by Indemnitee.  Indemnitee shall notify the
Corporation in writing of any matter with respect to which Indemnitee intends to
seek indemnification hereunder as soon as reasonably practicable following the
receipt by Indemnitee of written notice thereof; provided that any delay in so
notifying Corporation shall not constitute a waiver by Indemnitee of his rights
hereunder.  The written notification to the Corporation shall be addressed to
the Board of Directors and shall include a description of the nature of the
Proceeding and the facts underlying the Proceeding and be accompanied by copies
of any documents filed with the court in which the Proceeding is pending.  In
addition, Indemnitee shall give the Corporation such information and cooperation
as it may reasonably require and as shall be within Indemnitee's power.

5

--------------------------------------------------------------------------------



9.           Maintenance of Liability Insurance.


(a)           The Corporation hereby agrees that so long as Indemnitee shall
continue to serve as a director [officer] of the Corporation and thereafter so
long as Indemnitee shall be subject
to any possible Proceeding, the Corporation, subject to Section 9(b), shall use
its best efforts to obtain and maintain in full force and effect directors' and
officers' liability insurance ("D&O Insurance") which provides Indemnitee the
same rights and benefits as are accorded to the most favorably insured of the
Corporation's directors, if Indemnitee is a director; or of the Corporation's
officers, if Indemnitee is not a director of the Corporation but is an officer.


(b)           Notwithstanding the foregoing, the Corporation shall have no
obligation to obtain or maintain D&O Insurance if the Corporation determines in
good faith that such insurance is not reasonably available, the premium costs
for such insurance are disproportionate to the amount of coverage provided, the
coverage provided by such insurance is limited by exclusions so as to provide an
insufficient benefit, or the Indemnitee is covered by similar insurance
maintained by a subsidiary or parent of the Corporation.


(c)           Notice to Insurers.  If, at the time of the receipt of a notice of
a claim pursuant to Section 8 hereof, the Corporation has D&O Insurance in
effect, the Corporation shall give prompt notice of the commencement of such
Proceeding to the insurers in accordance with the procedures set forth in the
respective policies.  The Corporation shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of the Indemnitee, all
amounts payable as a result of such Proceeding in accordance with the terms of
such policies.


10.           Defense of Claim. In the event that the Corporation shall be
obligated under Section 6 hereof to pay the Expenses of any Proceeding against
Indemnitee, the Corporation, if appropriate, shall be entitled to assume the
defense of such Proceeding, with counsel approved by Indemnitee, which approval
shall not be unreasonably withheld, upon the delivery to Indemnitee of written
notice of its election to do so.  After delivery of such notice, approval of
such counsel by Indemnitee and the retention of such counsel by the Corporation,
the Corporation will not be liable to Indemnitee under this Agreement for any
fees of counsel subsequently incurred by Indemnitee with respect to the same
Proceeding, provided that (i) Indemnitee shall have the right to employ his
counsel in any such Proceeding at Indemnitee's expense; and (ii) if (a) the
employment of counsel by Indemnitee has been previously authorized by the
Corporation, or (b) Indemnitee shall have reasonably concluded that there may be
a conflict of interest between the Corporation and the Indemnitee in the conduct
of such defense or (c) the Corporation shall not, in fact, have employed counsel
to assume the defense of such Proceeding, then the fees and expenses of
Indemnitee's counsel shall be at the expense of the Corporation.

6

--------------------------------------------------------------------------------



11.           Attorneys' Fees.


(a)           In the event that Indemnitee or the Corporation institutes an
action to enforce or interpret any terms of this Agreement, the Corporation
shall reimburse Indemnitee for all of the Indemnitee's reasonable fees and
expenses in bringing and pursuing such action or defense, unless as part of such
action or defense, a court of competent jurisdiction determines that the
material assertions made by Indemnitee as a basis for such action or defense
were not made in good faith or were frivolous.


(b)           Any controversy or claim arising out of or relating to the
interpretation of the amount of an Indemnitee “reasonable” fees and expenses
pursuant to this Section 11 or elsewhere in this Agreement may, at the election
of Indemnitee, be finally settled by arbitration in accordance with the rules of
the American Arbitration Association (with no right to a jury trial or appellate
review), and judgment upon the award rendered by the arbitrator may be rendered
in any court having jurisdiction thereof. The arbitration shall be conducted in
San Francisco, California in accordance with the ADR Service Provider’s then
current rules for arbitration of business disputes by a panel of three
arbitrators (with each party selecting one arbitrator and those two selecting
the third).  The arbitration shall be governed by the United States Arbitration
Act, 9 U.S.C. Sections 1-16 (as may be amended).  In no event shall a claim be
arbitrated that would be barred by the statute of limitations in a judicial
proceeding.


12.           Continuation of Obligations.  All agreements and obligations of
the Corporation contained herein shall continue during the period the Indemnitee
is a director [officer] of the Corporation, or is or was serving at the request
of the Corporation as a director, officer, fiduciary, employee or agent of
another corporation, partnership, joint venture, trust or other enterprise, and
shall continue thereafter so long as the Indemnitee shall be subject to any
possible proceeding by reason of the fact that Indemnitee served in any capacity
referred to herein.


13.           Successors and Assigns.  This Agreement establishes contract
rights that shall be binding upon, and shall inure to the benefit of, the
successors, assigns, heirs and legal representatives of the parties hereto.


14.           Non-exclusivity.


(a)           The provisions for indemnification and advancement of expenses set
forth in this Agreement shall not be deemed to be exclusive of any other rights
that the Indemnitee may have under any provision of law, the Corporation's
Articles of Incorporation or Bylaws, the vote of the Corporation's shareholders
or disinterested directors, other agreements or otherwise, both as to action in
his official capacity and action in another capacity while occupying his
position as a director [officer] of the Corporation.

7

--------------------------------------------------------------------------------



(b)           In the event of any changes, after the date of this Agreement, in
any applicable law, statute, or rule which expand the right of a California
corporation to indemnify its officers and directors, the Indemnitee's rights and
the Corporation's obligations under this Agreement shall be expanded to the full
extent permitted by such changes.  In the event of any changes in any applicable
law, statute or rule, which narrow the right of a California corporation to
indemnify a director or officer, such changes, to the extent not otherwise
required by such law, statute or rule to be applied to this Agreement, shall
have no effect on this Agreement or the parties' rights and obligations
hereunder.


15.           Effectiveness of Agreement.  To the extent that the
indemnification permitted under the terms of certain provisions of this
Agreement exceeds the scope of the indemnification provided for in the
California General Corporation Law, such provisions shall not be effective
unless and until the Corporation's Articles of Incorporation authorize such
additional rights of indemnification.  In all other respects, the balance of
this Agreement shall be effective as of the date set forth on the first page and
may apply to acts of omissions of Indemnitee which occurred prior to such date
if Indemnitee was an officer, director, employee or other agent of the
Corporation, or was serving at the request of the Corporation as a director,
officer, employee or agent of another corporation, partnership, joint venture,
trust or other enterprise, at the time such act or omission occurred.


16.           Severability.  Nothing in this Agreement is intended to require or
shall be construed as requiring the Corporation to do or fail to do any act in
violation of applicable law. The Corporation's inability, pursuant to court
order or pursuant to Part 359 of the FDIC’s Rules and Regulations, to perform
its obligations under this Agreement shall not constitute a breach of this
Agreement.  The provisions of this Agreement shall be severable as provided in
this Section 16.  If this Agreement or any portion hereof shall be invalidated
on any ground by any court of competent jurisdiction, then the Corporation shall
nevertheless indemnify Indemnitee to the full extent permitted by any applicable
portion of this Agreement that shall not have been invalidated, and the balance
of this Agreement not so invalidated shall be enforceable in accordance with its
terms.


17.           Governing Law.  This Agreement shall be interpreted and enforced
in accordance with the laws of the State of California.  To the extent permitted
by applicable law, the parties hereby waive any provisions of law which render
any provision of this Agreement unenforceable in any respect.


18.           Notice.  All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed duly given (i) if
delivered by hand and receipted for by the party addressee or (ii) if mailed by
certified or registered mail with postage prepaid, on the third business day
after the mailing date.  Addresses for notice to either party are as shown on
the signature page of this Agreement, or as subsequently modified by written
notice.

8

--------------------------------------------------------------------------------



19.           Mutual Acknowledgment.  Both the Corporation and Indemnitee
acknowledge that in certain instances, federal law or applicable public policy
may prohibit the Corporation from indemnifying its directors and officers under
this Agreement or otherwise.  Indemnitee understands and acknowledges that the
Corporation has undertaken or may be required in the future to undertake with
the Securities and Exchange Commission to submit the question of indemnification
to a court in certain circumstances for a determination of the Corporation's
right under public policy to indemnify Indemnitee.


20.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall constitute an original.


21.           Limitation of Action  To extent that Indemnitee is solely a
director or officer of Bank of Marin Bancorp or Bank of Marin and not both, any
obligation to Indemnitee hereunder shall be limited to only the entity of which
Indemnitee is an officer or director and the other entity shall have no
obligation to Indemnitee hereunder.


22.           Amendment and Termination.  No amendment, modification,
termination or cancellation of this Agreement shall be effective unless in
writing signed by both parties hereto.




IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year set forth above.





 
BANK OF MARIN BANCORP
                   
By:
     
Title:
     
Address:
504 Redwood Boulevard, Suite 100
Novato, California 94947
                   
BANK OF MARIN
                   
By:
     
Title:
     
Address:
504 Redwood Boulevard, Suite 100
Novato, California     94947
                   
INDEMNITEE:
           
Signature:
     
Address:
   

 
 
9

--------------------------------------------------------------------------------